Citation Nr: 1131800	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for left footdrop.  

3.  Entitlement to a rating in excess of 40 percent for the residuals of a right medial meniscus tear, post-operative.

4.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative changes and disc disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  His primary military occupational specialty was that of Hospitalman.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the RO.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

During his hearing, the Veteran raised contentions to the effect that service connection was warranted for a hip disorder.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010). It is referred to the RO, however, for appropriate action.

After reviewing the record, the Board finds that additional development of the evidence is warranted with respect to the issues of entitlement to service connection for a left knee disorder and entitlement to increased ratings for the Veteran's service-connected right knee and low back disorders.  Those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO for necessary action.
FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently experiences left footdrop other than that which is a known manifestation of his service-connected left common peroneal neuropathy.


CONCLUSION OF LAW

Left footdrop, other than that which is a known manifestation of the service-connected left common peroneal neuropathy, is not the result of disease or injury incurred in or aggravated by service, nor is it the result of a disease or injury for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for left footdrop.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2004, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and assigning effective dates, should service connection be granted. 
Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by P. H., M.D., in December 1970; records reflecting his treatment by or through VA from August 1977 to September 2008; records reflecting his treatment by or through B. R. C., M.D. from August 1985 to July 1999; records reflecting his treatment by J. L. L., M.D., in April 1986; records reflecting his treatment by J. R. L., M.D. from April 1989 to November 1993; an August 1996 statement from S. P., M.D; a June 1997 statement from J. P. H., M.D.; records reflecting his treatment by E. A. T., M.D., in August and September 1999; records from the Midwest Orthopedic Center reflecting the Veteran's treatment from August 2001 to February 2002; and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge. 

In December 1969, December 1971, May 1978, March 1996, December 1997, July 1998, July 2001, June 2004, and May and August 2008, VA examined the Veteran to determine, in part, the nature and etiology of any left footdrop found to be present.  The VA examination reports reflect, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issue of entitlement to service connection for left footdrop.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of that issue.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Nevertheless, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that his left foot drops and that he stubs his toes.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also observes that as a Hospitalman in service, he had medical training.  Therefore, he could potentially render an opinion requiring medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, however, there is no evidence that he has had particular training in the causes of footdrop or of foot disabilities in general.  Therefore, his opinion, alone, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records show that in May 1968, he fell from a moving vehicle sustaining multiple fractures of the left foot, multiple abrasions, and lacerations of his chin and posterior scalp.  However, he does not contend and the evidence does not show any complaints or clinical findings of a left footdrop in service.  

As a direct result of Veteran's injuries in service, service connection was established for the residuals of multiple fractures of the left foot (currently evaluated as 20 percent disabling), common peroneal neuropathy (currently evaluated as 20 percent disabling), a cognitive disorder (currently evaluated as 10 percent disabling)and scars of the left chin and occiput area (currently evaluated as noncompensable).  Service connection was established on a secondary basis for a right knee disorder (currently evaluated as 40 percent disabling) and a low back disability (currently evaluated as 20 percent disabling).  

During his April 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was experiencing left footdrop, due primarily to his service-connected residuals of a fractured left foot or his service-connected low back disorder.  Therefore, he maintained that service connection for left footdrop was warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's contentions notwithstanding, the evidence, such as the report of his most recent VA examination in June 2004, is negative for any findings that he actually has left footdrop.  However, even assuming that a left footdrop is present, the evidence suggests that service connection has already been established for that disorder.  Indeed, footdrop is a manifestation VA attributes to the Veteran's service-connected left peroneal neuropathy.  38 C.F.R. § 4.118, Diagnostic Code 8521 (2010).  To grant service connection and rate left footdrop separately would constitute the prohibited practice of pyramiding; that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes.  38 C.F.R. § 4.14 (2010).  

The foregoing discussion notwithstanding, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259-261-62 (1994); Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)).  

In this case, rating left footdrop under a separate diagnostic code would, clearly, be duplicative of rating it as a manifestation of left common peroneal neuropathy.  Therefore, the Veteran does not meet the criteria for a separate grant of service connection.  Accordingly, service connection for left footdrop, other than that which is a known manifestation of his service-connected left peroneal neuropathy, is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  As such, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for left footdrop, other than that which is a known manifestation of the service-connected left common peroneal neuropathy, is denied.  


REMAND

As noted above, the Veteran also seeks entitlement to service connection for a left knee disorder and increased ratings for his service-connected right knee and low back disorders.  In particular, he claims that his left knee disorder is the result of injuries sustained in service, or the result of an antalgic gait due to his service-connected right knee, low back, and left foot disorders.

In June 2003, the Board confirmed and continued a May 1996 RO decision which had denied entitlement to service connection for the Veteran's left knee disability.  In January 2004, the Veteran requested that such claim be reopened.

In August 2006, during the course of the appeal, VA notified the Veteran of its duty to assist him in the development of his request to reopen his claim for service connection for a left knee disorder.  Although VA notified him that his claim had been denied by the RO in May 1996, it did not inform him that such denial had been confirmed and continued by the Board.  Moreover, VA erroneously informed him that service connection had been denied because the evidence had not shown that it was due solely to his service-connected low back disability.  In fact, the RO had denied that claim on the basis that it was not secondary to the Veteran's service-connected left foot disorder.  Moreover, the Board had denied entitlement to service connection for that disorder due to the Veteran's multiple service-connected disabilities.  In addition, VA did not inform the Veteran of the bases for the Board's June 2003 denial, nor did it advise him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the Board's denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, the Board finds that VA's August 2006 duty to assist notice inadequate.  

During his April 2011 hearing, the Veteran testified that a Dr. M. (a private physician, who had operated on the Veteran's right knee in December 2001) had told him that his left knee disability was the result of putting too much weight on his service-connected right knee.  In response to a question from the undersigned Veterans Law Judge, the Veteran's representative responded that such information had been associated with the claims folder.  Although the evidence on file includes records reflecting the Veteran's treatment by Dr. M. from August 2001 through February 2002, the claimed nexus opinion has not been associated with the record.  However, it could well be relevant in substantiating the Veteran's application to reopen his claim of entitlement to service connection for a left knee disorder. 

With respect to the ratings for his service-connected right knee and low back disorders, the Veteran testified that those disorders had gotten worse to the point that they caused him to miss work.  Therefore, he maintained that the current ratings do not adequately reflect the level of impairment caused by those disorders.  In this regard, the Board notes that the Veteran was last examined by VA in 2004 to determine the extent of his service-connected right knee and low back disorders.  

In light of the foregoing, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his request to reopen a claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such notice must include, but is not limited to, the bases for the Board's June 2003 denial of that claim and the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in that denial.  In addition, request that the Veteran submit the statement from Dr. M. that his left knee disorder is the result of his service-connected right knee disorder.  

2.  Request that the Veteran provide the name and address of all employers for whom he has worked since January 2003.  Then, contact each employer/former employer and request copies of the Veteran's employment records, including, but not limited to, his attendance records, records of tardiness, the reasons for any tardiness or absences, medical records, reports of duty limitations or job changes and the reasons for such limitations or changes, reports of workman's compensation claims or claims for other disability benefits, reports of vocational rehabilitation or job retraining and the reasons therefor, counseling statements, and reports of termination and any associated severance pay.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

For any period that the Veteran was self-employed, request a letter containing the foregoing information from the people who hired him, including, but not limited to, clients and any contractors or sub-contractors for whom he worked.  

Also request that the Veteran provide any employment information in his possession which addresses the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

If records of the Veteran's employment with an employer not affiliated with the federal government are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  When the actions in part 2 have been completed, schedule the Veteran for an orthopedic examination to determine the nature and extent of his service-connected right knee disorder and low back disorder.  Also schedule the Veteran for a neurologic examination with respect to the nature and extent of his service-connected low back disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiners for review in conjunction with their examinations, and the examiners must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiners must identify and explain the elements associated with the Veteran's service-connected right knee disorder and low back disorder.

With respect to the Veteran's low back disorder, the examination must include, but is not limited to, the following:  

The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable.  

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in the Veteran should be considered normal for him, even though it does not conform to the normal range of motion;

The total duration of incapacitating episodes over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks.  (Please note, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)  

Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

Whether there is weakened movement, excess fatigability, and/or incoordination; 

The effects of the service-connected low back on the Veteran's ordinary activity, including his employment and the ability to perform the activities of daily living. 

With respect to the Veteran's service-connected right knee disorder, the examination must include, but is not limited to, the following:  

The range of extension and flexion of the right knee to include whether favorable or unfavorable ankylosis is present.  

Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

Whether there is weakened movement, excess fatigability, and/or incoordination; 

The effects of the service-connected right knee disability on the Veteran's ordinary activity, including his employment. 

In the event that the Veteran does not report for either or both examinations and if feasible, information regarding the notice informing him of the date, time, and place of the examination should be associated with the claims file  In this regard, it must be indicated whether any notice that was sent was returned as undeliverable.  

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder, and entitlement to increased ratings for the service-connected right knee and low back disorders.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


